COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: ROGELIO MARQUEZ,                         §               No. 08-20-00246-CV

                        Relator.                  §          AN ORIGINAL PROCEEDING

                                                  §                 IN MANDAMUS

                                              §
                                            ORDER

       On June 24, 2021, the Court ordered the Honorable Lyda Ness Garcia to either file a

motion to withdraw in conformity with Tex.R.App.P 6.5 or provide a rationale for continued

representation of the real party interest. A motion to withdraw was filed on July 15, 2021, but

the motion is not in conformity with Rule 6.5 in this regard: the motion omits the real party in

interest’s last known address and telephone number. See Tex.R.App. 6.5(a)(2). An internet

address as stated in the motion is not sufficient (note Rule 6.5(b) requires the motion to be sent

by regular and certified mail to the party’s last known address). The Honorable Lyda Ness

Garcia is ordered to amend the motion to withdraw to bring it into compliance with Rule 6.5 by

July 26, 2021.

       IT IS SO ORDERED this 19th day of July, 2021.

                                                         PER CURIAM
Before Palafox, J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment